EXHIBIT 21 United Western Bancorp, Inc. (d/b/a United Western Bancorp) Subsidiaries of the Registrant 1. United Western Bank - Organized Pursuant to a Federal Savings and Loan Charter 2. Matrix Tower Holdings, LLC– Formed in Delaware 3. Matrix Financial Services Corporation (d/b/a Matrix Home Loan Center, Matrix Capital Mortgage and Matrix Capital Mortgage Corporation) - Incorporated in Arizona 4. Matrix Insurance Services Corporation – Incorporated in Arizona 5. The Vintage Group, Inc. - Incorporated in Texas 6. Vintage Delaware Holdings, Inc. - Incorporated in Delaware 7. Sterling Trust Company - Incorporated in Texas 8. MSCS Ventures, Inc. - Incorporated in Colorado 9. UW Asset Corp. – Incorporated in Colorado 10. Matrix Bancorp Trading, Inc. – Incorporated in Colorado 11. First Matrix Investment Services Corp. (d/b/a First Matrix Investment Services) – Incorporated in Texas 12. First Matrix, LLC – Organized in Colorado 13. Matrix Funding Corp. – Incorporated in Colorado 14. Equi-Mor Holdings, Inc. – Incorporated in Nevada 15. New Century Academy Property Management Group, LLC – Organized in Arizona 16. Charter Facilities Funding, LLC – Organized in Minnesota 17. Charter Facilities Funding IV, LLC – Organized in Colorado 18. Community Development Funding I, LLC – Organized in Minnesota 19. UWBK Fund Management, Inc. – Incorporated in Colorado 20. Matrix Bancorp Capital Trust II - Organized Under Delaware Law 21. Matrix Bancorp Capital Trust VI - Organized Under Delaware Law 22. Matrix Bancorp Capital Trust VIII – Organized Under Delaware Law
